Citation Nr: 1424384	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-32 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Patrick L. Rice, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1992 to July 1997, and November 2006 to October 2007.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2014, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that this claim requires additional development.

Post-service private treatment records reflect that the Veteran has a current diagnosis of sleep apnea.  A sleep study from February 2010 is in the claims file.  The Veteran's treating physician provided a letter dated in August 2010.  The letter indicates that the Veteran has been feeling better on the CPAP therapy.  The physician wrote that he suspects that the Veteran "has had sleep apnea for quite some time."  The opinion does not offer any further rationale or specificity as to the etiology of the Veteran's sleep apnea.

The Veteran contends that he observed symptoms of sleep apnea during active duty.  He is competent to report that his sleep disturbance symptoms began during active duty and have continued since that time.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Since the evidence raises the possibility that the Veteran incurred sleep apnea during active duty, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2013).  

At the January 2014 hearing, the Veteran's representative referred to a Disability Benefits Questionnaire (DBQ) that had recently been completed by a private physician and indicated that evidence was going to be submitted to the Board.  The representative waived consideration of that evidence by the RO, but to date, the evidence has not been forwarded to the Board.  On remand, the Veteran and his representative should be given the opportunity to submit that evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and his representative to submit a copy of the DBQ referred to by the representative at the January 2014 hearing.  

2.  After completion of the foregoing, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any sleep apnea that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any sleep apnea that may be present is etiologically related to the Veteran's active duty.

The examiner is requested to provide a rationale for any opinion expressed.

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed condition.

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

